DETAILED ACTION
This action is in response to application filed on 04 March 2021.  Claims 1-20 are now pending in the present application.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
02 July 2021
04 March 2021
is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all obviousness rejections set forth in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jose et al.  (hereinafter Jose) (US 2019/0297571 A1).
Regarding claims 1 and 11, Jose discloses a method, comprising:
conducting, by at least one processor of a user equipment (UE), communications with a first group of cells { (see pg. 2, [0021]; Figs. 1 & 4), where the UE connects with network node of a master cell group (MCG) };
receiving, by at least one processor of a user equipment (UE), a first indicator, the first indicator notifying the UE to enable scheduling with at least one second group of cells { (see pg. 2, [0023-0024]; Figs. 1 & 4) };
starting, by the at least one processor, a first inactivity timer associated with the at least one second group of cells based on the first indicator { (see pp. 2-3, [0025-0026]), where the system provides a SCG }; and
scheduling, by the at least one processor, communications with the at least one second group of cells following the starting of the first inactivity timer { (see pp. 2-3, [0025-0026]; Fig. 1) }.
Regarding claims 2 and 12, Jose discloses the method of claim 1, wherein the first group of cells is a primary discontinuous reception (P-DRX) group of cells, and the at least one second group of cells is a secondary discontinuous reception (S- DRX) group of cells { (see pg. 3, [0027-0031]; Figs. 1-2) }.
Regarding claims 3 and 13, Jose discloses the method of claim 2, wherein the P-DRX group of cells transmits using a lower frequency range relative to the S-DRX group of cells { (see pg. 3, [0027, 0029-0030]; Figs. 1-2) }.
Regarding claims 4 and 14, Jose discloses the method of claim 1, wherein the first inactivity timer is a DRX-inactivity timer for a discontinuous reception (DRX) cycle of the S-DRX group of cells { (see pg. 3, [0027-0031]; Figs. 1-2) }.
Regarding claims 5 and 15, Jose discloses the method of claim 2, wherein the S-DRX group includes a first physical downlink control channel (PDCCH) monitoring scheme with a first repeating discontinuous reception (DRX) cycle, the first repeating DRX cycle including a first uplink/downlink traffic period and a first OnDuration period, the P-DRX group includes a second physical downlink control channel (PDCCH) monitoring scheme with a second repeating discontinuous reception (DRX) cycle, the second repeating DRX cycle including a second uplink/downlink traffic period and a second OnDuration period, and the first downlink period and the first OnDuration period is shorter than the second downlink period and the second OnDuration period, respectively { (see pg. 3, [0027, 0029-0030]; Figs. 1-2) }.
Regarding claims 6 and 16, Jose discloses the 6. The method of claim 5, wherein a first length of the first repeating DRX cycle is the same as a second length of the second repeating DRX cycle { (see pp. 2-3, [0025-0026]; Fig. 1) }.
Regarding claims 7 and 17, Jose discloses the method of claim 2, wherein the scheduling of the communications includes, activating one or more cells of the at least one second group of cells { (see pp. 2-3, [0025-0026]; Fig. 1) }.
Regarding claims 8 and 18, Jose discloses the 8. The method of claim 2, wherein the scheduling of communications includes, sending a command to one of more cells, of the at least one second group of cells, to cause the one or more cells to switch from dormant to non-dormant { (see pp. 2-3, [0025-0026]; Fig. 1) }.
Regarding claims 9 and 19, Jose discloses the method of claim 4, further comprising: receiving a second indicator, the second indicator indicating that the at least one second group of cells is dormant; and stopping the first inactivity timer and a DRX OnDuration timer, based on the receiving of the second indicator { (see pp. 2-3, [0025-0026]; Fig. 1) }.
Regarding claims 10 and 20, Jose discloses the method of claim 4, further comprising: receiving a second indicator, the second indicator indicating that the at least one second group of cells is dormant; and ensuring that a DRX OnDuration timer is not started, based on the receiving of the second indicator { (see pp. 2-3, [0025-0026]; Fig. 1) }.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jose et al.  (hereinafter Jose) (US 2019/0297571 A1) in view of further support by He et al. (hereinafter He) (US 2019/0254110 A1).
Regarding claims 6 and 16, Jose discloses the method of claim 5, wherein a first length of the first repeating DRX cycle is the same as a second length of the second repeating DRX cycle { (see pp. 2-3, [0025-0026]; Fig. 1) }.  Jose inexplicitly discloses having the feature(s) of same as a second length.  However, the examiner maintains that the feature(s) same as a second length was well known in the art, as taught by He.
As further support in the same field of endeavor, He discloses the feature(s) of same as a second length { (see pg. 20, [0265]; Fig. 25) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings Jose and He to have the feature(s) same as a second length, in order to provide wakeup in Pcell and Scell, as taught by He (see pg. 20, [0265]).





















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jose et al. (US 10,912,026 B2) discloses power-efficient mechanism for multi-link operation in mobile communications.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
12 August 2022